DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Claims 18-21 have been canceled.
Claims 1-17 have been examined.

Specification
The abstract of the disclosure is objected to because of the following:
Line 3: “cavity.  Or” should be changed to --cavity or--.
Line 5: “cavity.  Or” should be changed to --cavity or--.
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanpour (US Patent 9,597,565).

As to Claim 1, Forutanpour discloses an adjustable weight shot system comprising:
a core (15);
an inner weight portion (33) comprising two coupling hemispheres configured to receive the core in an inner weight portion cavity;
an outer weight portion (31) comprising two coupling hemispheres configured to receive the inner weight portion in an outer weight portion cavity;
a body (11a) and a cap (11b) coupled to the body, wherein the body and cap are configured to retain the outer weight portion in a body weight cavity defined by the body and the cap (Fig 8).

As to Claim 2, Forutanpour discloses the adjustable weight shot system of claim 1, further comprising:
one or more intermediate weight portions (13a,13b), each intermediate weight portion comprising two coupling hemispheres defining an intermediate weight portion cavity (Col 4, lines 15-16).

As to Claim 4, Forutanpour discloses the adjustable weight shot system of claim 1, wherein an outer surface area of the body is larger than an outer surface area of the cap (Col 6, lines 23-26).

As to Claim 5, Forutanpour discloses the adjustable weight shot system of claim 1, wherein the body and cap are configured to be coupled using a threaded connection (Fig 8).

As to Claim 6, Forutanpour discloses the adjustable weight shot system of claim 1, the cap comprising a cap sleeve (Fig 8);
the cap sleeve comprising cap threads (Fig 8).

As to Claim 7, Forutanpour discloses an adjustable weight shot comprising:
a body (11a) defining a shot cavity, 
a weight portion configured to be positioned in the shot cavity and comprising two coupling weight portion hemispheres (31), the two coupling weight portion hemispheres defining a weight cavity (Fig 8).

As to Claim 8, Forutanpour discloses the adjustable weight shot of claim 7, further comprising:
a cap (11b), 
wherein the body is configured to receive the cap at an opening of the body (Fig 8).

As to Claim 9, Forutanpour discloses the adjustable weight shot of claim 7, wherein the weight portion is a first weight portion, the weight portion hemispheres are first weight portion hemispheres (31), and the weight cavities are first weight cavities, further comprising:
a second weight portion (33) configured to be positioned in the first weight cavity and comprising two coupling second weight portion hemispheres, the two coupling weight portion hemispheres defining a second weight cavity (Fig 8).

As to Claim 10, Forutanpour discloses the adjustable weight shot of claim 7, the weight portion further comprising a weight portion key hole (‘recess’; Col 11, Lines 8-14).

As to Claim 11, Forutanpour discloses the adjustable weight shot of claim 10, wherein the weight portion key hole is formed near a boundary of the two coupling weight portion hemispheres (Col 11, Lines 8-14).

As to Claim 12, Forutanpour discloses the adjustable weight shot of claim 7, wherein the weight portion hemispheres of the removable weight portion are configured to couple using a snap-fit connection (Col 6, Lines 6-19).

As to Claim 13, Forutanpour discloses the adjustable weight shot of claim 7, wherein the shot cavity is semispherical (Fig 8).

As to Claim 14, Forutanpour discloses the adjustable weight shot of claim 8, the cap comprising a tool port (‘recess’; Col 11, Lines 8-14).

As to Claim 16, Forutanpour discloses the adjustable weight shot of claim 8, the body comprising a cap seat extending radially inward from the opening; the cap comprising a cavity sleeve, wherein the cavity sleeve is configured to engage the cap seat (Fig 8).

As to Claim 17, Forutanpour discloses the adjustable weight shot of claim 16, wherein the shot cavity is semispherical and has a shot cavity radius, wherein the cap seat has a cap seat diameter, and wherein the cap seat diameter is greater than the shot cavity diameter (Fig 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour.

Forutanpour discloses the adjustable weight shot system wherein the multi-sport ball may be respectively used for sports such as golf, basketball, baseball, croquet, cricket, soccer, basketball, and dodgeball and significantly as claimed, but does not explicitly disclose wherein the number of intermediate weight portions is three.  Forutanpour also discloses embodiments using a varying amount of balls (Col 3, Line 61- Col 4, Line 23).   The Examiner takes Official Notice that the inclusion of any number of implements (balls, hemispheres, etc) within the multi-sport ball would be a engineering design consideration to one of ordinary skill in the art as long as each ball could successively nest within the other(s).  This would increase he functionality of the multi-sport ball by allowing as many balls to be carried therein as the user desired.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify the system of Forutanpour to include at least 3 intermediate portions in order to increase the functionality of the system by increasing the number balls to be carried and ultimately games to be played.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fornpour in view of Russell (CA 1285297).

Forutanpour discloses the adjustable weight shot significantly as claimed, but does not disclose the tool port comprising a tool port weight.
	Russell teaches a similar exercise/sport ball having a port (52; Fig 3) that is covered/sealed by a port plug/weight (60) to prevent ingress/egress of any matter.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify the shot of Forutanpour to have a plug to cover the port as taught by Russell to prevent any ingress or egress of matter relative to the shot.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent Application Publication 2007/0135274 to Blateri discloses a similar exercise device having hemispherical members inserted within shell members to adjust the weight of the device.
	US Patent Application Publications 2016/0256730 to Bartos, 2012/0053024 to Mendoza, 2016/0107017 to Pawlas, and 2019/0076715 to Denton disclose similar workout devices having weight members of varying sizes/weights to be inserted into a shell member to adjust the weight of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/16/2022